PER CURIAM.
The district court, 16 F.R.D. 225, dismissed the petition of appellants to intervene in this cause under the permissive intervention clause of Rule 24 of the Rules of Civil Procedure, 28 U.S.C.A. We are satisfied that such action by the court was proper. Since there existed other adequate means of petitioners asserting their rights we conclude that we lack jurisdiction over this appeal. Cameron v. President and Fellows of Harvard College, 1 Cir., 157 F.2d 993, 997.
The appeal will be dismissed for lack of jurisdiction.